The plaintiff commenced an action to quiet title. The defendants appeared and answered and filed a cross-complaint. The cross-complaint was answered and a trial was had before the court sitting without a jury. The court made findings in favor of the defendants and from a judgment entered thereon the plaintiff has appealed and has brought up typewritten transcripts.
[1] The title to the property involved rests on the judgment that was involved in the action Wendt v. Gates et al. (Civil No. 7075), ante, p. 342 [283 P. 312], this day filed). In their cross-complaint the defendants pleaded that judgment in bar. The trial court made findings in favor of the defendants on the issues involving that judgment. The material facts and the law pertinent thereto are the same as in Wendt v. Gates etal. For the reasons there stated the judgment must be the same. Under these circumstances *Page 795 
it is unnecessary to discuss any other points made by the plaintiff.
The judgment is affirmed.
Nourse, J., and Koford, P.J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 2, 1930.